Citation Nr: 9908229	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle fracture with arthritis, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals left knee injury with arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran had verified active duty service from February 
1956 to November 1957.  

The issues currently on appeal arise from a rating decision 
of January 1995, in which the St. Petersburg, Florida, 
Regional Office (RO).

The issue regarding entitlement to an increased rating for 
left knee injury residuals with arthritis will be addressed 
in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The residuals of the fracture of the right ankle with 
arthritis are manifested by chronic pain, swelling, 
tenderness, instability, hyperlaxitiy and deformity, 
requiring the use of an ankle brace.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals of a right 
ankle fracture with arthritis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, 4.20, Diagnostic 
Codes 5299-5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert, in essence, that a 
rating in excess of the 30 percent rating currently assigned 
for the veteran's service-connected right ankle disability is 
warranted.  It is asserted that the veteran, due to his right 
ankle disability, experiences pain and an abnormal gait, as 
well as requires the use of a cane to ambulate. 

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based in part on the veteran's assertion that his right 
ankle disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that no 
further development of the record is necessary before 
appellate disposition is completed.  Accordingly, the Board 
is satisfied that the duty to assist has been met.

Where entitlement to Department of Veterans Affairs (VA) 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a review of the 
recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.41, 4.42 
(1998), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

The service medical records reflect that the veteran was 
treated for a fracture of the right ankle with traumatic 
arthritis.  A VA examination was conducted in August 11981.  
At that time the diagnosis was residuals of a fracture of the 
right ankle with arthritis.  The RO granted service 
connection for residuals a right ankle fracture in a 
September 1981 rating decision and a noncompensable rating 
was assigned. 
In a January 1995rating decision, the disability assigned to 
the veteran's right ankle disability was increased to 10 
percent.  In a May 1996 rating decision the RO increased the 
10 percent rating to 20 percent.  By a rating decision dated 
in June 1998, a rating of 30 percent was assigned for the 
veteran's service-connected right ankle disability.  

A VA compensation examination was conducted in August 1994.  
The veteran complained of knee and ankle swelling, which 
caused him to limp.  He reported that he was a safety 
inspector which required that he stood and walked a lot.  The 
examination showed chronic edema over the lateral supporting 
ligaments of the ankle, and callus on the medial side of the 
right foot, which was noted by the examiner to have resulted 
from excessive weight bearing on the medial side.  A poor 
gait while walking was also noted.  Pain on palpation of both 
the medial and lateral supporting ligaments was indicated.  
Right ankle plantar flexion was to 45 degrees and 
dorsiflexion to 10 degrees.  The examiner indicated that the 
right ankle was deformed.  The veteran has limited use of the 
ankle and at times the pain was so bad, he was unable to 
walk.  The diagnoses included chronic strain of the 
supporting ligaments of the right ankle and osteoarthritis, 
confirmed by X-ray.  

A VA examination was conducted November 1994.  At that time 
it was reported that the veteran used a special support for 
the right ankle. He used a cane for aid and ambulation.  He 
had a wide stance with a wobbly gait. The diagnoses included 
multiple injuries to the right ankle.  

The veteran received intermittent treatment at VA and private 
facilities during 1994 and 1995 for several disorders, 
including his right ankle disability.  A VA examination was 
conducted in December 1995.  The examination revealed that 
the ankle was swollen and tender.  Dorsiflexion and plantar 
flexion were both 0 to 30 degrees.  At that time it was 
reported that the veteran had been scheduled for a fusion of 
the right ankle.  The pertinent diagnosis was right ankle 
fracture residuals with instability. 

A VA examination was conducted in June 1996.  The veteran had 
great difficulty walking and was noted to be in pain.  It was 
noted that he wore a right ankle support and walked with a 
cane.  The examination revealed the right ankle was very 
tender to touch and was in external rotation.  

The veteran continued to receive intermittent treatment at a 
VA facility in 1996 and 1997.  X-rays, conducted in October 
1997, showed moderate degenerative osteoarthritic changes 
involving the right tibiotalar joint.  Mild soft tissue 
swelling around the ankles bilaterally was also reported.

A VA examination was conducted in January 1998.  The veteran 
reported previously fracturing his right ankle on three 
occasions.  He complained of pain on walking, pain at night, 
and deformity.  The veteran indicated that a fusion had been 
suggested.  He reported pain and instability.  He used a 
brace at all times.

The examination showed swelling and hyperlaxity of the medial 
ligaments.  There was tenderness over the medial joint line.  
The veteran stood with a calcaneal valgus.  He was unable to 
either heel or toe rise on his right foot.  There was a 
marked increase in dorsiflexion of the right ankle with 
dorsiflexion to 35 degrees compared to 20 degrees on the left 
side.  Plantar flexion was to 70 degrees compared to 50 
degrees on the left.  The diagnosis was arthritis of the 
ankle, soft tissue instability, and deformity of the bony 
tissue of the ankle.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

The RO has assigned a 30 percent rating for residuals of a 
fracture of the right ankle with arthritis pursuant to the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
4.20, Diagnostic Codes 5299-5262 (1998). 

Diagnostic Code 5262 provides for the evaluation of 
impairment of the tibia and fibula.  A 30 percent rating 
requires malunion with marked ankle disability.  A 40 percent 
rating requires nonunion, with loose motion, and requiring a 
brace.  

Diagnostic Code 5270 provides that ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent rating. 
(1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998)  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1998) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  A higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

To summarize, the current medical evidence reflects the 
presence of chronic pain, swelling, tenderness, instability 
and hyperlaxitiy of the right ankle.  The veteran walks with 
a limp and must use an ankle brace.  Additionally, the ankle 
is deformed and is in external rotation.  X-rays do not show 
the presence of non-union.  However, the Board finds that the 
degree of impairment resulting from the right ankle disorder, 
which includes consideration of the factors set forth in 
Deluca, is the equivalent of non union under Diagnostic code 
5262, and, thus, a rating of 40 percent is warranted.

However, this same evidence does not provide a basis for a 
rating in excess of 40 percent.  The current 40 percent is 
the same disability rating percentage authorized for loss of 
use of the foot under Diagnostic Code 5167.

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
pertinent sections do not provide a basis for a higher 
rating.


ORDER

Entitlement to an increased rating of 40 percent for 
residuals of a right ankle fracture with arthritis is granted 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

The Board finds that the veteran's claim for an increased 
rating for his service-connected left knee injury with 
arthritis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  As noted above, a claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  Proscelle, supra.  

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The RO has assigned a 20 percent rating for the residuals 
left knee injury with arthritis under Diagnostic Codes 5299-
5257.Diagnostic Code 5257 provides for the evaluation of 
other impairment of the knee, recurrent subluxation or 
lateral instability.

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use and flare-ups, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See DeLuca, Schafrath, 
supra; 38 C.F.R. §§ 4.40, 4.45 (1998).  

A review of the most recent VA examination report, dated in 
January 1998, shows that the veteran complained of both pain 
and instability, and indicated that he used a brace for his 
left knee.  He has also indicated that he must stand and walk 
at work a significant amount of time.  The examination did 
not specify whether there was subluxation or lateral 
instability, which are factors to be considered under 
Diagnostic Code 5257. 

After reviewing the evidence of record, including the January 
1998 VA orthopedic examination report, the Board is of the 
opinion that a thorough and contemporaneous examination 
should be conducted to ascertain the effect of the veteran's 
disability on his functional capabilities, as required by 
DeLuca, supra.

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1997), it was 
s held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010) for 
limitation of motion and 5257. Also, VAOPGCPREC 9-98 (August 
1998) indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero-
percent rating.  

Therefore, in order ensure that the VA has met its duty to 
assist the claimant and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should notify the veteran that 
he may submit additional medical evidence 
regarding current treatment afforded him 
for his left knee.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The RO 
should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
recent treatment of the left knee.

2.  The RO should request the VA medical 
facility in Miami, Florida to furnish 
copies of any additional treatment records 
pertaining to the left knee covering the 
period from October 1997 to the present.

3.  The RO should schedule the veteran for 
a VA examination by an orthopedist for the 
purpose of ascertaining the severity of 
his service-connected left knee 
disability.  The examination should 
include all necessary tests and studies, 
including X-rays.  The veteran's left knee 
should be examined for limitation of 
motion.  The examiner should be requested 
to note the normal ranges of motion of the 
knee.  Additionally, the examiner should 
be requested to determine whether the left 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis.  The examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the left knee is used repeatedly 
over a period of time.  The presence or 
absence of any other symptomatology, 
including instability subluxation, should 
also be reported.  The examiner must be 
afforded an opportunity to review the 
veteran's claims file and Remand prior to 
the examination.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue 
currently on appeal, to include 
consideration of the provisions set out in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  
See also DeLuca, supra.  The RO should 
also consider whether a separate 
disability rating is warranted for the 
arthritis of the left knee.  See 
VAOPGCPREC 23-97 (July 1997) and 
VAOPGCPREC 9-98 (August 1998).  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


- 6 -


